 1

 2

 3

 4

 5

 6

 7                              UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF WASHINGTON
 8
     GENEVA L. CROSE,                                  )
 9                                                     ) CIVIL NO. C15-5682 RSM
                                  Plaintiff,           )
10                                                     ) ORDER FOR EAJA FEES, COSTS, AND
     vs.                                               ) EXPENSES
11                                                     )
     COMMISSIONER OF SOCIAL SECURITY,                  )
12                                                     )
                                   Defendant.          )
13
            THIS MATTER having come on regularly before the undersigned upon Plaintiff’s
14
     Motion to Award EAJA Fees, Costs, and Expenses, and the Court agreeing that EAJA fees and
15
     expenses should be awarded, good cause having been shown, now, therefore, it is hereby
16
            ORDERED that Plaintiff is hereby awarded EAJA fees of $17,716.80, costs in the
17
     amount of $1,272.20, and expenses in the sum of $224.45. Subject to any offset allowed under
18
     the Treasury Offset Program, as discussed in Astrue v. Ratliff, 130 S.Ct. 2521 (2010), payment of
19
     this award shall be sent to Plaintiff’s attorney Eitan Kassel Yanich at his address: Eitan Kassel
20
     Yanich, PLLC, 203 Fourth Avenue E., Suite 321, Olympia, WA. 98501.
21
            After the Court issues the order for EAJA fees and expenses, the Commissioner will
22
     consider the matter of Plaintiff’s assignment of EAJA fees and expenses to Plaintiff's attorney.
23
                                                                Law Office of Eitan Kassel Yanich, PLLC
                                                                203 Fourth Avenue E., Suite 321
     ORDER FOR EAJA FEES, COSTS, AND EXPENSES -                 Olympia, WA. 98501
     [3:15-cv-05682-RSM] - 1                                    (360) 705-1226
 1   Pursuant to Astrue v. Ratliff, the ability to honor the assignment will depend on whether the

 2   EAJA fees and expenses are subject to any offset allowed under the Treasury Offset Program.

 3   The Commissioner agrees to contact the Department of Treasury after the order for EAJA fees

 4   and expenses is entered to determine whether the EAJA fees and expenses are subject to any

 5   offset. If the EAJA fees and expenses are not subject to any offset, the EAJA attorney’s fees and

 6   expenses will be paid directly to plaintiff’s attorney Eitan Kassel Yanich, either by direct deposit

 7   or by check payable to him and mailed to his address.

 8          DATED this 1st day of November 2018.

 9

10                                                 A
                                                   RICARDO S. MARTINEZ
11                                                 CHIEF UNITED STATES DISTRICT JUDGE

12

13

14
     Presented by:
15

16   S/EITAN KASSEL YANICH____________
     EITAN KASSEL YANICH, WSBA #13690
17   Attorney for Plaintiff

18

19

20

21

22

23
                                                                  Law Office of Eitan Kassel Yanich, PLLC
                                                                  203 Fourth Avenue E., Suite 321
     ORDER FOR EAJA FEES, COSTS, AND EXPENSES -                   Olympia, WA. 98501
     [3:15-cv-05682-RSM] - 2                                      (360) 705-1226
